NUMBER 13-16-00055-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

LATRELL LATHAM,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


            SUPPLEMENTAL ORDER OF ABATEMENT
                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

       Appellant’s brief was due on April 27, 2016. Counsel did not file a brief and on

May 27, 2016, this Court abated and remanded the matter to the trial court, in accordance

with Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, to allow the trial court to

conduct a hearing to determine whether appellant desired to prosecute his appeal,
whether the appellant was indigent, or if not indigent, whether retained counsel had

abandoned the appeal, and to make appropriate findings and recommendations. If the

appellant was indigent, we directed the trial court to take such measures as were

necessary to assure effective representation of counsel.

       The Court received a supplemental reporter’s record on October 6, 2016. The

record reflects counsel told the trial court he was going to file a brief and a motion for

leave. Nevertheless, counsel has failed to file a brief.

       Accordingly, we direct the trial court to conduct further proceedings pursuant to

Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure. The trial court shall

utilize whatever means necessary to make appropriate findings and recommendations

concerning the following: (1) whether appellant desires to prosecute this appeal; (2) why

appellant's counsel has failed to file a brief and whether counsel has effectively

abandoned the appeal; (3) whether appellant has been denied effective assistance of

counsel; (4) whether appellant's counsel should be removed; (5) whether appellant is

indigent and entitled to court-appointed counsel; and (6) if appellant desires to continue

the appeal, determine the date the Court may expect appellant’s brief to be filed.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.


                                            2
       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of December, 2016.




                                              3